Citation Nr: 0517401	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-03 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for degenerative disc 
disease to the low back.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for a heart disability.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1983 
to January 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2005, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  At that time, he indicated that he wished to 
withdraw his claim of entitlement to service connection for 
post-traumatic stress disorder.  

The issues of entitlement to service connection for 
degenerative disc disease of the low back, for bilateral 
carpal tunnel syndrome and for tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for a right knee 
disability, and his current right knee disorder has been 
related to his inservice trauma. 

3.  The veteran was treated in service for right shoulder 
pain.  He does not have a currently diagnosed right shoulder 
disability.  

4.  The veteran does not have a bilateral hearing loss 
disorder for VA purposes.  

5.  The veteran was diagnosed with a heart murmur in service.  
He does not have a currently diagnosed heart disability.  


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

3.  Bilateral defective hearing was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137  (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).

4.  A heart disability was not incurred in or aggravated by 
service; nor may a heart disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, (West2002); 38 C.F.R. §§ 303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2002, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
prior to the initial denial of the claim.  Thus there was no 
defect with respect to the timing of the VCAA notice 
requirement.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case each of the 
four content requirements of a VCAA notice has been fully 
satisfied.    

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The appellant 
has had a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss or a heart disability becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, it shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A hearing loss is considered a disability for which service 
connection may be granted if the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
26 decibels or greater; or the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).  

The Evidence

The veteran's service medical records show that at service 
entrance in July 1982, he denied having a history of a trick 
or locked knee, a painful or trick shoulder, hearing loss or 
heart trouble.  Clinical evaluation of the lower extremities, 
upper extremities, ears and heart was normal.  He underwent 
audiometric testing and his hearing profile was 1.  During 
service, the veteran was seen for right knee pain in 1983.  
He was seen again in April 1984 after he struck his knee 
while boarding a tugboat.  Soft tissue injury of the right 
knee was diagnosed.  In March 1991, the veteran was treated 
for right shoulder pain.  The diagnosis was musculoskeletal 
right shoulder pain.  The veteran underwent several 
audiometric examinations in service.  None showed findings of 
defective hearing by VA standards and a diagnosis of hearing 
loss was not entered in the records.  The veteran was 
diagnosed with systolic heart murmur in 1993.  One EKG taken 
in 1991 was noted to be normal; an EKG taken in 1993 was 
found to be abnormal.  At separation in July 1993, the 
veteran denied having a trick or locked knee, a painful or 
trick shoulder, or a hearing loss.  He noted a history of 
heart trouble.  

On VA examination in April 2002, the examiner noted that the 
claims file had been reviewed and the examination evaluated 
the knee complaint, the left shoulder complaint and the heart 
complaint.  As to the knee disorder, the veteran complained 
of knee pain.  He gave a history of falling in 1984 when he 
was crossing from one tugboat to another and hitting his 
right knee on the gunnel.  He reported having daily pain 
since that time.  Examination showed tenderness along the 
medial meniscal line on the right knee.  X-rays showed 
minimal chondrocalcinosis probably secondary to calcium 
pyrophosphate disposition disease.  The examiner noted that 
the right knee showed evidence of chondrocalcinosis which 
could be secondary to past trauma as the veteran has 
described.  

As to the right shoulder, the examiner noted that the veteran 
reported having occasional right shoulder popping since the 
1980's.  Examination showed no abnormality of the right 
shoulder, and X-rays were normal.  The examiner found that 
the shoulder examination was normal. 

On evaluation of the heart, the examiner stated that the 
veteran reported that he was told by some physicians that he 
has a heart murmur.  His blood pressure was 135/79, with a 
normal pulse and regular rate and rhythm of the heart.  There 
were no murmurs gallops or rubs heard.  A chest X-ray was 
normal, and it was reported that an EKG was normal.  

On VA audiometric examination in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
29
35
25
LEFT
25
25
35
39
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed mild high frequency sensorineural 
hearing loss, more in the left ear than the right.  It was 
noted that the onset of this was uncertain by that it is 
unlikely due to any noise exposure experienced while in 
service since hearing was noted to be normal at that time.  

Private medical records were associated with the claims file 
in June and July 2002.  As to the right knee disability, the 
records show that the veteran was treated in September 1999 
for a soft tissue injury to the right knee.  He was treated 
in February 200 for right knee effusion.  The records also 
show evaluation of heart complaints, with normal diagnostic 
findings.   An EKG in 1995 was normal; a chest X-ray in 1997 
was normal; a February 2001 echo was normal; and a February 
2001 EKG was normal.  A cardiac spec scan in February 2001 
noted a borderline low resting left ventricle ejection 
fraction, and the examiner noted that the significance of 
this was unclear, and that it might represent normal 
variation.  The examiner recommended correlation with the 
clinical history.  It was reported that an echo might be 
considered to better define left ventricular ejection 
fraction.  

Private medical records show that in January 2004, an MRI of 
the right knee showed a tear in the posterior horn of the 
medial meniscus, chondromalacia patella and OCD changes.  A 
February 2004 EKG was showed no abnormality and an X-ray that 
same month was normal.  

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in May 2005.  He stated that 
he currently has soreness and stiffness of the right knee 
with pain, and popping.  He reported that his right shoulder 
pops and gets stiff.  He stated that his current diagnosis 
was stiffness and soreness and that no other diagnosis had 
been made.  He testified that he has chest pain.  A complete 
transcript is of record.  

Discussion

A Right Knee Disability

The record shows that the veteran was treated during service 
for an injury to the right knee, and further shows that a 
right knee disability has been currently diagnosed.  In 
addition, a VA examiner has stated that the veteran's current 
disability could be related to his past trauma, which the 
veteran described as his in service injury.  This statement 
was made after reviewing the veteran's claims file and 
examining the veteran.  It stands uncontradicted in the 
record.  Thus, the Board finds that service connection for a 
right knee disability is reasonably supported by the record 
and that service connection is warranted.  

A Right Shoulder Disability, Bilateral Hearing Loss and a 
Heart Disability

The medical evidence does not show that the veteran currently 
has a right shoulder disability, a bilateral hearing loss or 
a heart disability.  In this regard as to the right shoulder, 
the Board accords great probative value to the recent VA 
examination report and findings where the examiner examined 
the veteran, reviewed his medical history and records, and 
reviewed diagnostic tests in reaching his conclusion that the 
right shoulder is normal.  The veteran has testified that the 
right shoulder has been found to be stiff and sore but that 
no diagnosis has been made.  Absent a current diagnosis which 
could be associated with the inservice complaint, the claim 
must be denied.  

As to the bilateral hearing loss claim, while the current VA 
examiner has found mild hearing loss, a hearing loss 
disability for VA purposes has not been found.  Before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment 
will be considered a disability when the thresholds for any 
of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The Board has reviewed the aforementioned 
medical evidence and observes that the veteran has not been 
shown to have a bilateral hearing loss disorder, in view of 
38 C.F.R. § 3.385.  Absent a current diagnosis which could be 
associated with service, the claim must be denied.  

As to the heart disability issue, the Board notes that while 
the veteran was found to have a heart murmur in service, 
despite multiple cardiac tests, no heart disability has been 
diagnosed.  While a cardiac spec scan noted a borderline low 
resting left ventricle ejection fraction, it was noted that 
the significance of this was unclear and that it might be a 
normal variation.  An echo that was recommended to better 
define the problem was conducted and was normal.  Absent a 
current diagnosis which could be associated with the 
inservice finding, the claim must be denied.  

Although the veteran may believe that he currently has a 
right shoulder disability, a hearing loss and a heart 
disability, as layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on medical matters, such as 
whether he, in fact, suffers from a currently-claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.   
In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service or a service-
connected disability), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Where, as here, the competent and objective evidence 
has ruled-out the existence of the claimed disabilities, the 
veteran's complaints of pain, alone, provide no predicate for 
a grant of service connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.  


ORDER

Service connection for a right knee disability is granted. 

Service connection for a right shoulder disability is denied.  

Service connection for a bilateral hearing loss is denied.  

Service connection for a heart disability is denied.  



REMAND

The veteran seeks service connection for a low back 
disability, bilateral carpal tunnel syndrome and for 
tinnitus.  

A review of the record shows that the veteran was treated in 
service for low back pain in service, diagnosed as sciatica.  
He currently has been diagnosed with minimal degenerative 
disc disease on VA examination in April 2002.  The etiology 
of his current disability and the relationship if any with 
his military service has not been addressed and the record 
does not contain medical opinion evidence as to whether any 
current back disability was brought about by military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  Therefore, 
on remand, the veteran should be afforded a VA examination to 
obtain this needed medical opinion evidence.  38 U.S.C.A. § 
5103A(d).

The veteran was treated in service for right and left wrist 
pain in 1993.  He underwent a right carpal tunnel release and 
was diagnosed with left carpal tunnel.  On VA examination in 
April 2002, the veteran was not evaluated for this disability 
to determine if he currently has carpal tunnel syndrome 
related to his inservice treatment.  Therefore, on remand, 
the veteran should be afforded a VA examination to obtain 
this needed medical evidence.  38 U.S.C.A. § 5103A(d).

The veteran claims that he has tinnitus due to noise exposure 
in service due to being assigned to the engine room while in 
the Navy.  His DD Form 214 shows that his MOS was diesel 
mechanic.  During his April 2002 VA examination, the veteran 
reported having infrequent tinnitus in both ears of uncertain 
onset.  It was stated that this occurred once or twice a week 
for about a minute.  The examiner stated that this was not 
abnormal tinnitus.  At his hearing before the undersigned, 
the veteran reported having continuous ringing in his ears.  
The Board believes that the veteran should be reevaluated for 
his complaint of tinnitus.  


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
evaluate his low back and his carpal 
tunnel syndrome complaints.  The claims 
file must be made available to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner should indicate 
if the veteran has a current low back 
disability and/or current carpal tunnel 
syndrome.  If so, the etiology of any 
diagnosed disability should be determined 
to include an opinion as to whether it is 
at least as likely as not that any 
diagnosed disability is related to the 
inservice treatment.  Complete rationale 
must be provided for all opinions and 
conclusions drawn.  

2.  The RO should schedule the veteran 
for a VA audiological examination to 
evaluate the veteran's complaint of 
tinnitus.  The claims file must be made 
available to the examiner for review, and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be conducted.  The 
examiner should indicate if the veteran 
has tinnitus.  If so, the etiology of the 
disorder should be determined to include 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
tinnitus disability is related to the 
inservice exposure to engine noise.  
Complete rationale must be provided for 
all opinions and conclusions drawn.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  


3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO. To the extent 
that the determinations remain adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes all relevant 
laws and regulations, and afforded a 
reasonable opportunity to respond.




Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


